UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 06-1705



SHERRIE F. BRINKLEY,

                                               Plaintiff - Appellant,

          versus


DILLARD’S, Incorporated,

                                                Defendant - Appellee.


Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.   Robert G. Doumar, Senior
District Judge. (2:06-cv-00059-RGD)


Submitted:   August 23, 2006             Decided:   September 27, 2006


Before KING, SHEDD, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Harris D. Butler, III, Tim Schulte, Rebecca H. Royals, BUTLER,
WILLIAMS & SKILLING, PC, Richmond, Virginia, for Appellant. Rodney
Allen Satterwhite, Jennifer Magoulas Campbell, MCGUIREWOODS, LLP,
Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Sherrie F. Brinkley seeks to appeal the district court’s

order granting Dillard’s motion to compel arbitration.             This court

may exercise jurisdiction only over final orders, 28 U.S.C. § 1291

(2000), and certain interlocutory and collateral orders, 28 U.S.C.

§ 1292 (2000); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus.

Loan Corp., 337 U.S. 541 (1949).            The order Brinkley seeks to

appeal is neither a final order nor an appealable interlocutory or

collateral order.    Accordingly, we dismiss the appeal for lack of

jurisdiction.   We    note   that    our    dismissal   of   the   appeal   as

interlocutory operates as a dismissal without prejudice.                    We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                   DISMISSED




                                    - 2 -